EXAMINERS COMMENT
1.	This Corrected Notice of Allowance is in response to the IDS filed on 04/22/2022 after the Notice Allowance mailed on 04/13/2022.  The IDS have been considered.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise device comprising: a resistance unit comprising a motor; a cable coupled to the motor, wherein the motor selectively tensions the cable in accordance with an exercise program; an actuator connected to the cable, wherein the actuator is physically arranged to deliver a force to a user, and wherein the actuator includes a control that signals the motor to apply or remove tension to the cable in response to the user indicating to rack or unrack a digital weight; and wherein an indication to unrack the digital weight is received, and wherein unracking of the digital weight is overridden based at least in part on a determination that racking of the digital weight is being processed.
Claims 2-4 and 6-18 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

The closest prior art of record to Reed (US PG Pub. No. 2012/0015784) teaches controlling the racking/unracking of a digital weight (i.e., force resistance) imparted to a cable, but fails to teach the functional limitation wherein when an indication to unrack the digital weight is received, unracking of the digital weight is overridden based at least in part on a determination that racking of the digital weight is still in process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784